IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PHILIP M. NICOLO                      : No. 200 EM 2016
                                      :
                                      : Emergency
            v.                        :
                                      :
                                      :
CRYSTAL JONES AND OCCUPANTS           :
                                      :
                                      :
PETITION OF: ROBERT LEE LOVE          :


                                  ORDER



PER CURIAM

      AND NOW, this 30th day of November 2016, Emergency Motion for Stay of

Eviction is DENIED.